DETAILED ACTION
Request for Continued Examination received 6 January 2022 is acknowledged.  Claims 1-3 and 5-8 amended 9 December 2021 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chemouny (US Pub. No. 2015/0094855) in view of Brogårdh (US Patent No. 6,836,702).

As per Claim 1, Chemouny discloses an automatic path generation device (6) for a robot (7) (Figs. 1A-1B, 3, 4, 8; ¶40-44, 50-82), the automatic path generation device (6) comprising:

a control unit (6) configured to control (as per “motion commands” in ¶44) the robot (7) based on an output (as per path 15) from the neural network (¶14-18, 51) in response to an input of at least the temporary motion path (4) into the neural network (¶14-18, 51) (Figs. 3, 4, 5, 6A-6B, 8; ¶14-18, 43-54).
Chemouny does not expressly disclose wherein the temporary motion path is created based on CAD data including virtual shape information.
Brogårdh discloses a robot control system (12) in which a tool (2) mounted on the robot (1) follows a processing path (as per P1-P8) on a work object (3) (Fig. 1; 5:37-6:29).  The processing path (as per P1-P8) is generated offline and specified points in the processing path (as per P1-P8) are selected for fine tuning by measuring differences between points on the processing path (as per P1-P8) and obtained points (Figs. 2a-2c; 6:10-7:33).  In one embodiment, the obtained points are of a CAD model that provides a geometric model of a reference object (8:23-50).  As such, Brogårdh discloses generating a motion path (as per tuned P1-P8) that is created based on CAD data including virtual shape information (as per geometric model of the object).  In this way, the system provides high accuracy (1:60-2:6).  Like Chemouny, Brogårdh is concerned with robot control systems.
Therefore, from these teachings of Chemouny and Brogårdh, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement a path tuned in view of CAD data as per Brogårdh when determining a path relative to the workpiece (2) as per Chemouny since doing so would enhance accuracy.



As per Claim 6, Chemouny discloses an automatic path generation device (6) for a robot (7) (Figs. 1A-1B, 3, 4, 8; ¶40-44, 50-82), the automatic path generation device (6) comprising:
a learning model storage unit (computing device 6 as per step S804 in Fig. 8) storing a neural network (¶14-18, 51) for estimating an actual motion path (4’) created by a worker (1) from a temporary motion path (4) based on a plurality of motion points (10, 11) for the robot (7) (Figs. 3, 4, 5, 6A-6B, 8; ¶14-18, 43-54);
a motion path estimation unit (computing device 6 as per step S804 in Fig. 8) configured to estimate the actual motion path (4’) for the robot (7) based on an output from the neural network (¶14-18, 51) in response to an input of at least the temporary motion path (4) into the neural network (¶14-18, 51) (Figs. 3, 4, 5, 6A-6B, 8; ¶14-18, 43-54); and
a control unit (6) configured to control the robot (7) based on the estimated actual motion path (4’) (Figs. 3, 4, 5, 6A-6B, 8; ¶14-18, 43-54).
Chemouny does not expressly disclose wherein the temporary motion path is based on CAD data including virtual shape information.
Brogårdh discloses a robot control system (12) in which a tool (2) mounted on the robot (1) follows a processing path (as per P1-P8) on a work object (3) (Fig. 1; 5:37-6:29).  The processing path (as per P1-P8) is generated offline and specified points in the processing path (as per P1-P8) are selected for fine tuning by measuring differences between points on the processing path (as per P1-P8) and obtained points (Figs. 2a-2c; 6:10-7:33).  In one embodiment, the obtained points are of a CAD model that provides a geometric model of a reference object (8:23-50).  As such, Brogårdh discloses generating a 
Therefore, from these teachings of Chemouny and Brogårdh, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement a path tuned in view of CAD data as per Brogårdh when determining a path relative to the workpiece (2) as per Chemouny since doing so would enhance accuracy.

As per Claim 8, Chemouny discloses an automatic path generation device (6) (Figs. 1A-1B, 3, 4; ¶40, 42-44), comprising:
at least one processor (computing device 6 as per “processes” and “processed” in ¶44) configured to
learn a neural network (¶14-18, 51) for estimating an actual motion path (4’) from a temporary motion path (4) according to teacher data (as per waypoints 11) created based on the temporary motion path (4) created based on a plurality of motion points (10, 11) for a robot (7) and the actual motion path (4’) created by a worker (1) (Figs. 3, 4, 5, 6A-6B, 8; ¶14-18, 43-54), and
control the robot (7) based on an output (as per path 15) from the neural network (¶14-18, 51) in response to an input of at least the temporary motion path (4) into the neural network (¶14-18, 51) (Figs. 3, 4, 5, 6A-6B, 8; ¶14-18, 43-54).
Chemouny does not expressly disclose wherein the temporary motion path is created based on CAD data including virtual shape information.
Brogårdh discloses a robot control system (12) in which a tool (2) mounted on the robot (1) follows a processing path (as per P1-P8) on a work object (3) (Fig. 1; 5:37-6:29).  The processing path (as per P1-P8) is generated offline and specified points in the processing path (as per P1-P8) are selected for fine tuning by measuring differences between points on the processing path (as per P1-P8) and obtained 
Therefore, from these teachings of Chemouny and Brogårdh, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement a path tuned in view of CAD data as per Brogårdh when determining a path relative to the workpiece (2) as per Chemouny since doing so would enhance accuracy.

Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chemouny (US Pub. No. 2015/0094855) in view of Brogårdh (US Patent No. 6,836,702), further in view of Zhang (US Pub. No. 2009/0125146).

As per Claim 3, the combination of Chemouny and Brogårdh teaches or suggests all limitations of Claim 2.  Chemouny further discloses wherein the preprocessing unit (5, 6) is configured to generate the temporary motion path (4) by extracting a motion point (as per waypoint 1 in Fig. 5) of the plurality of motion points (10, 11) from the control program (as per tracking and storing) (Figs. 1A-1B, 3-4, 5, 6A-6B, 8; ¶14-18, 43-54).
Chemouny does not expressly disclose using the extracted motion point and virtual shape information on an interference object in a motion environment of the robot.
See rejection of Claim 1 for discussion of teachings of Brogårdh.
Zhang discloses a system for controlling the path (150) of a robot (10) (Figs. 1-3; ¶42-50) in which the taught path (150) as per taught points (151, 152) is modified to follow the contours (141) of a workpiece (14) (Figs. 2-4; ¶45-52, 61).  As such, the system operates using the extracted motion point (151, 152) and shape information (as per contour 141) on an interference object (14) in a motion 
Therefore, from these teachings of Chemouny, Brogårdh, and Zhang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Brogårdh and Zhang to the system of Chemouny since doing so would enhance the accuracy of the system as well as provide time and cost savings.

As per Claim 5, the combination of Chemouny, Brogårdh, and Zhang teaches or suggests all limitations of Claim 3.  Chemouny does not expressly disclose wherein the virtual shape information on the interference object in the motion environment of the robot is estimated based on the actual motion path extracted from the control program.
See rejection of Claim 1 for discussion of teachings of Brogårdh.
See rejection of Claim 3 for discussion of teachings of Zhang.  In one embodiment, Zhang operates  wherein shape information (as per contour 141) on an interference object (14) in a motion environment of the robot (10) is estimated based on an actual motion path extracted from the control program (as per “program path 150 generated in controller 11” in ¶47) (Figs. 1-4; ¶42-52, 61-62).
Therefore, from these teachings of Chemouny, Brogårdh, and Zhang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Brogårdh and Zhang to the system of Chemouny since doing so would enhance the accuracy of the system as well as provide time and cost savings.

As per Claim 7, the combination of Chemouny and Brogårdh teaches or suggests all limitations of Claim 6.  Chemouny does not expressly disclose:
a simulation unit configured to simulate a motion of the robot based on the actual motion path of the robot estimated by the motion path estimation unit; and

wherein relearning of the learned model is performed based on the actual motion path corrected by the motion path correction unit.
Zhang discloses a system in which a controller (11) governs the path (150) of a robot (10) (Figs. 1-3; ¶42-50) and in which the taught path (150) as per taught points (151, 152) is modified to follow the contours (141) of a workpiece (14) (Figs. 2-4; ¶45-52, 61).  In one embodiment, Zhang discloses:
a simulation unit (11 as per post processing) configured to simulate a motion of the robot (11) based on the actual motion path of the robot (11) estimated by the motion path estimation unit (11 as per post processing) (Fig. 6; ¶53-58); and
a motion path correction unit (11 as per post processing) configured to correct the actual motion path in a case where the robot (11) interferes with an interference object (workpiece 14) as a result of the simulation such that the interference does not occur (Figs. 1, 6; ¶42-44, 53-58),
wherein relearning of the learned model is performed based the actual motion path corrected by the motion path correction unit (11 as per post processing) (Figs. 4, 6; ¶42-44, 53-58, 61).
In this way, time and cost savings are provided (¶65).  Like Chemouny, Zhang is concerned with robot control systems.
Therefore, from these teachings of Chemouny, Brogårdh, and Zhang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhang to the system of Chemouny as modified in view of Brogårdh since doing so would enhance the system by providing time and cost savings.


Response to Arguments
Applicant's arguments filed 9 December 2021 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Chemouny does not explicitly or inherently disclose [a motion path learning unit configured to learn a neural network for estimating an actual motion path from a temporary motion path according to teacher data created based on (i) the temporary motion path created based on a plurality of motion points for the robot and CAD data including virtual shape information, and (ii) the actual motion path created by a worker]” as per the amendments (page 4-5 of Amendment).  Upon further consideration of the teachings of Chemouny in view of the amended claim language, rejections under 35 USC 102 in view of Chemouny are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amended claim language because "Zhang at Figs. 1-4 does not show any feature related to CAD data" (page 6 of Amendment).  However, consistent with the citations in the rejection (see page 7 of 13 October 2021 Office action), Zhang recites at 67 that the method illustrated in Figure 1-4 can also utilize a CAD method for offline programming of suitable points.  Accordingly, Applicant's argument involves ignoring expressly disclosed embodiments in the cited references.  As such, Applicant's argument involves in an improper interpretation of the cited references.  Further, no rejection involves an assertion that Zhang teaches or suggests the amended claim language.  Therefore, Applicant's argument is moot.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amended claim language because “Zhang teaches away [from the amended claim language]” because “Zhang states that when the CAD method is utilized, the manual teaching of the guiding points is not needed” (page 6-7 of Amendment).  As a preliminary matter, Zhang's teachings in which manual 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Heitmann (US Pub. No. 2015/0217445), Suga (US Pub. No. 2015/0231785), Jaekel (US Pub. No. 2017/0190052), and Khansari Zadeh (US Pub. No. 2018/0222045) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664